Per Curiam.
Plaintiff’s decedent was injured in a fall March 26, 1965 while a patient at Northville State Hospital. She died April 29, 1965 as a result of these injuries. April 25, 1968, this action was filed in the court of claims under the wrongful death act, MCLA § 600.2922 (Stat Ann 1969 Cum Snpp § 27A.2922). No claim or notice of intention to file a claim preceded the filing of this action.
Defendants moved for summary judgment, or in the alternative, an accelerated judgment for several reasons. One reason was that MCLA § 600.6431(3) (Stat Ann 1962 Rev § 27A.6431[3]) requires that a claim or notice of intention to file a claim shall be filed within six months of the event giving rise to the cause of action. The trial court granted summary judgment for defendants.
Plaintiff’s appeal raises a single question: Is MCLA § 600.6431(3) (Stat Ann 1962 Rev § 27A.6431 [3]) applicable to an action for wrongful death?
On the strength of Morgan v. McDermott (1969), 382 Mich 333, our answer must be in the affirmative.
Affirmed but without costs.